Leave to appeal is consid-
ered and, it appearing to this Court that the cases of People v Jenkins (Docket No. 54676) and People v Fuller (Docket No. 54738) are presently pending on appeal before this Court and that the decisions in those cases may be decisive of an issue raised in the present application for leave to appeal, it is ordered that the present application be held in abeyance pending decision in People v Jenkins and People v Fuller.
State Appellate Defender for defendant-appellant. Reported below: 52 Mich App 211.